The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-12 are pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on March 28, 2019, April 23, 2020, and July 10, 2020 are being considered by the examiner.

Allowable Subject Matter
Claims 1-12 are allowed. 
The following is examiner’s statement of reasons for allowance: the present claims 1-12 are allowable over the closest references: Bell et al. (U.S. Patent 5,435,937 or U.S. Patent 5,658,494), Shimanaka et al. (U.S. Patent Application Publication 2011/0112242 A1 or U.S. Patent 8,546,502), Gunatillake et al. (U.S. Patent Application Publication 2016/0375143 A1), Iftime et al. (U.S. Patent Application Publication 2010/0086701 A1 or U.S. Patent 8,222,313), Abe (JP 2015-120814 A), Sawaki et al. (JP 2014-034588 A), and Higo et al. (WO 2015/194611 A1)
Bell’937 discloses compounds obtainable by reacting together an imido-reagent such as diphenylphosphonimidotriphenylphosphorane) with a chelate of a transition or lanthanide or actinide metal, such as tris(dibenzoylmethide) europium III, has the property of fluorescing in UV radiation. The invention includes solid polymer bodies containing such compounds, or chelates of transition or lanthanide or actinide metals generally, the bodies having the property of emitting light by virtue of internally generated, e.g. by tritium ionizing radiation. The body is preferably of polystyrene formed by polymerizing the monomer in the presence of the compound or metal chelate (abstract).
Bell’494 discloses (claims 1-2) a radioluminescent body composed of a polymer together with a chelate of a transition or lanthanide or actinide metal ion, which body is transparent or translucent, wherein the body is radioactively labelled with tritium and has the property of emitting light or infrared radiation by virtue of internally generated ionizing radiation resulting from radioactive decay of the tritium, wherein the said chelate is present in the form of a complex with a reagent selected from the group consisting of phosphine oxides of the formula 

    PNG
    media_image1.png
    182
    242
    media_image1.png
    Greyscale

where R is aromatic or heterocyclic, and 

    PNG
    media_image2.png
    162
    329
    media_image2.png
    Greyscale

Shimanaka discloses a production process of a dye polymer having a dye content of from 1 to 50 wt %, and the dye polymer and its use. The production process includes subjecting an addition-polymerizable monomer to living radical polymerization by using, as a polymerization initiator, a dye having a polymerization initiating group enabling the living radical polymerization. The dye polymer and a composition of the dye polymer and a pigment are useful as good coloring agents for various products or articles. The colored products or articles are high in transparency, and are provided with high added value. The dye polymer can also be used as a dispersant for pigments, thereby making it possible to afford pigment dispersions excellent in dispersion properties and dispersion stability (abstract).
Gunatillake discloses a micro-arm branched polymer comprising a support moiety and at least three homopolymer chains each covalently coupled to and extending from the support moiety, wherein the at least three homopolymer chains include a cationic homopolymer chain, a hydrophilic homopolymer chain, and a hydrophobic homopolymer chain, wherein one or more of the at least three homopolymer chains is covalently coupled to the support moiety through a degradable functional group, and having more than one cationic homopolymer chain, hydrophilic homopolymer chain, or hydrophobic homopolymer chain covalently coupled to the support moiety (claims 1-3).
Iftime discloses radiation curable compositions, such as UV curable ink compositions, contain a polymeric dispersant, a curable material, that includes a carrier and at least one nanoscale fluorescent pigment particle and an optional non-fluorescent colorant. The fluorescent organic nanoparticle composition includes one or more fluorescent dyes dispersed in a polymeric matrix obtained by modified EA latex process or by emulsion polymerization. In a different embodiment, the nanoscale fluorescent pigment particle composition includes pigment molecules with at least one functional moiety, and a sterically bulky stabilizer compound including at least one functional group, the functional moiety of the pigment associates non-covalently with the functional group of the stabilizer, and the presence of the associated stabilizer limits the extent of particle growth and aggregation, to afford nanoscale-sized pigment particles (abstract). 
 Abe discloses that the problem is to provide a method for producing resin beads containing a fluorescent dye, which has sufficient resistance to color migration while maintaining good fluorescent characteristics of the fluorescent dye; resin beads containing the fluorescent dye obtained by the method; and products using the same.
Provided is a method for producing resin beads containing a fluorescent dye, comprising: dissolving a fluorescent dye in a monomer mixture in an amount so that its concentration relative to the monomer mixture becomes 3 mass% or less, the monomer mixture containing a monomer, having two or more copolymerizable functional groups, in an amount exceeding 30 mass% relative to all monomers to be used; adding a polymerization initiator thereto to prepare a polymerizable monomer liquid; adding the polymerizable monomer liquid to a water phase, followed by mixing to prepare a suspension; and carrying out suspension polymerization to obtain resin beads (abstract).
Sawaki discloses that the problem is to provide a polymer particle including an inorganic phosphor for solar cell wavelength conversion, excellent in durability, capable of improving light utilization efficiency in a solar cell module, and enabling stable improvement of electric generation efficiency for a long period of time, and to provide a production method thereof. 
The resolution of this problem is the following. In a polymer particle including an inorganic phosphor for solar cell wavelength conversion, a particulate wavelength conversion material for a solar cell includes: a fluorescent substance; and a transparent material including the fluorescent substance. The fluorescent substance is an inorganic fluorescent substance whose surface is treated by a coupling agent. The transparent material is a transparent vinyl resin. A fluorescence wavelength of the fluorescent substance is within 450-900 nm, and fluorescence excitation wavelength thereof is within 300-450 nm (abstract).
Higo discloses that the purpose is to provide an aqueous emulsion with which it is possible to bond to an adherend, or cause adherends to bond to each other, with sufficient strength. The present invention is characterized by: an aqueous emulsion containing chlorinated rubber having a chlorine atom content of 45 mass% or higher, and a compound having one or more polymerizable groups; a coating film formed from this aqueous emulsion; and a cured product of this coating film (abstract).
However, Bell’937 et al., Bell’494 et al., Shimanaka et al., Gunatillake et al., Iftime et al., Abe, Sawaki et al., and Higo et al. do not disclose or fairly suggest the claimed fluorescent resin particles which comprise a water-soluble fluorescent dye and a polymer made from a monomer mixture, 
the monomer mixture being a mixture of 20% to 80% by mass of a first vinyl-based monomer and 80% to 20% by mass of a second vinyl-based monomer, 
the first vinyl-based monomer being at least one monofunctional vinyl-based monomer selected from the group consisting of a styrene derivative having an alkyl group with 3 to 30 carbon atoms, a (meth)acrylic acid ester having an alkyl group with 10 to 30 carbon atoms, and a vinyl ester having an alkyl group with 10 to 30 carbon atoms, and 
the second vinyl-based monomer comprising at least one monofunctional vinyl-based monomer selected from the group consisting of styrene, a styrene derivative having an alkyl group with two carbon atoms or less, a (meth)acrylic acid ester having an alkyl group with nine carbon atoms or less, and a vinyl ester having an alkyl group with nine carbon atoms or less, as per instant claim 1. 
As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Bell’937 et al., Bell’494 et al., Shimanaka et al., Gunatillake et al., Iftime et al., Abe, Sawaki et al., and Higo et al. to render the present invention anticipated or obvious to one of ordinary skill in the art.
In the light of the above discussion, it is evident as to why the present claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764